FILED
                             NOT FOR PUBLICATION                             JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCES HINES,                                   No. 11-55919

               Plaintiff - Appellant,            D.C. No. 8:11-cv-00416-JVS-
                                                 FMO
  v.

TOYOTA MOTOR SALES, U.S.A., INC.,                MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Frances Hines appeals pro se from the district court’s judgment dismissing

her diversity action alleging personal injuries sustained in a motor vehicle accident.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a district court’s dismissal for failure to comply with local rules, Ghazali

v. Moran, 46 F.3d 52, 53 (9th Cir. 1995) (per curiam), and we affirm.

      The district court did not abuse its discretion by dismissing the action

because Hines failed to oppose defendants’ Federal Rules of Civil Procedure

12(b)(6) motion to dismiss. See C.D. Cal. Civ. R. 7-12 (“The failure to file any

required document, or the failure to file within the deadline, may be deemed

consent to the granting or denial of the motion.”); see also Jacobsen v. Filler, 790

F.2d 1362, 1364-65 (9th Cir. 1986) (pro se litigants in the ordinary civil case are

not excused from compliance with procedural rules).

      AFFIRMED.




                                           2                                     11-55919